Order of business
We will now proceed to the order of business. The final version of the draft order of business as adopted by the Conference of Presidents on 12 May 2010 pursuant to Rule 140 has been distributed.
Monday - no changes.
Tuesday - no changes.
Wednesday:
I have received a letter from Mr Casini, Chair of the Committee on Constitutional Affairs, in which the Committee requests that the European Parliament consult the European Economic and Social Committee and the Committee of the Regions on the proposal for a regulation on the Citizens' Initiative under Articles 304 and 307 of the Treaty on the Functioning of the European Union. I anticipate that voting on these proposals on consultation will take place on Wednesday at 12.00.
(Parliament agreed to the request)
We will now proceed to the final establishment of the order of business. Concerning Monday and Tuesday, there have been no requests or submissions about amendments to the order of business. There is, however, one proposal about Wednesday. The Group of the European Peoples' Party (Christian Democrats) has requested taking a vote on Mr Czarnecki's report on discharge in respect of the implementation of the European Union general budget for the financial year 2008, Section II - Council. Mrs Gräßle will move the request on behalf of the PPE Group.
Mr President, this morning the Council answered the outstanding questions via the Spanish Presidency. One of the main conditions for a vote on the report is thereby met. Moreover, through the Spanish Presidency, it has raised the prospect of joint discussion and elaboration of a proper discharge procedure, thereby meeting the second main condition.
In so doing, the Council is subjecting itself to the scrutiny of Parliament - and that is a milestone that we should recognise. I am therefore recommending to all groups that they vote in favour of including the decision on discharge on the agenda. However, the resolution itself will be dealt with during the June part-session.
Mr President, I will be brief. We are able to support this motion for the reasons stated. An official letter is on its way to Parliament. I, too, see this as a good sign that the Council - or at least, so I hope - is prepared to demonstrate the transparency and willingness for consensus that it has demonstrated here, including in respect of the External Action Service. To this extent, I agree with Mrs Gräßle.
Ladies and gentlemen, I must say that I am surprised that the two large groups are now promising to vote on this report. A coordinators' meeting was held in the Committee on Budgetary Control that I myself chaired. This morning, documents were indeed received from the Council, and I scrutinised them. They include an annex that is identical to the annex to the document we received on 10 March.
In actual fact, then, nothing has changed, and so I should like to recommend that we vote against placing the Czarnecki report on the agenda for this part-session. In my opinion - and I want to be very firm about this - the Council is simply taking us for a ride.
(Parliament agreed to the request)
Voting on the Czarnecki report will take place on Wednesday. The deadline for tabling amendments is Tuesday, 18 May at 12.00.
The Group of the European Peoples' Party (Christian Democrats) has requested postponement of the debate on Mrs Bauer's report on working time of persons performing mobile road transport activities until the next part-session. The request will be moved by the rapporteur, Mrs Bauer.
rapporteur. - (HU) Mr President, on 22 March, I received a reply from the Committee on Employment and Social Affairs to my request that this report be tabled at the May plenary. The Committee stated in its reply that since there was less than a month, which is the normal cooling-off period, between 28 April, when the Committee voted on this report, and this plenary, this report could therefore not be tabled at the May plenary. However, without anyone asking, the Council of Ministers - presumably at the recommendation of the socialist political group - decided that it should nevertheless be tabled at this plenary, irrespective of whether or not a month had passed. As a result, the political groups simply have not had time to formulate their positions on or to discuss this report. Therefore, I ask that we postpone this until the June plenary.
on behalf of the S&D Group. - (DE) Mr President, I find it strange that Mrs Bauer - whom I otherwise hold in very high esteem - failed to mention that the report has been rejected. I find it just as strange that Mrs Bauer forgot to mention that she has been in contact with the Council about a report that has been rejected. That is not usual parliamentary procedure. It is therefore absolutely right to put this on the agenda.
(Applause)
It is true that this Commission legislative proposal was rejected in the Committee on Employment and Social Affairs.
However, this House has the good custom of a subsequent one-month cooling-off period to ensure we are well-prepared for the plenary session. Contrary to the wishes of the rapporteur, this customary law of Parliament's has been violated in this case. It is a very complicated proposal, and the groups, too, need time to prepare, which is impossible in two days.
For this reason, I would ask you to support the rapporteur's suggestion that the vote on this proposal be postponed until the June plenary.
(Parliament agreed to the request)
The debate on the Bauer report will be postponed until the next part-session.
Thursday
As for Thursday, there is the following proposal: the Group of the European People's Party (Christian Democrats) has requested replacement of the debate on the arrest of journalist Ernest Vardanyan in Transnistria, which is scheduled for Thursday afternoon, by a debate on the situation in Thailand. So, instead of the debate on the arrest of the journalist Ernest Vardanyan in Transnistria, a debate on the situation in Thailand. The request will be explained further by Mr Preda.
(RO) We asked for the debate on the situation of the journalist arrested illegally in Transnistria on worrying charges to be replaced by the debate on Thailand at a time when the situation in Thailand has worsened dramatically during recent days. We urge fellow Members from all political groups to ensure that we focus our attention on this situation in Thailand.
We have heard an explanation of the request. Who would like to speak in favour of the request?
on behalf of the PPE Group. - Mr President, the situation in Thailand is deteriorating by the hour; human lives are at stake; it appears to be a much more important item for an urgency debate for this Parliament to deal with on Thursday. At the same time, there are some developments to the case of Mr Ernest Vardanyan in the break-away so-called state of Transnistria, which the initiators would like to examine. Therefore, I move for this to be replaced with a discussion on Thailand.
(IT) Mr President, ladies and gentlemen, it seems to me that whatever we discuss and decide here will not change anything, either in Thailand or in Transnistria, so it is pointless to change things around.
The debate on the arrest of journalist Ernest Vardanyan in Transnistria will be replaced by a debate on the situation in Thailand. These are urgent matters, which are discussed on Thursday afternoon.
The order of business for our plenary sitting has been established.
(Parliament agreed to the request)
(The order of business was thus established)